Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 AND AGREEMENT dated as of June 22, 2006 (this “Amendment”), to
the Amended and Restated Credit Agreement dated as of April 14, 2005, as amended
by Amendment No. 1 dated as of July 15, 2005 (as so amended, the “Credit
Agreement”), among ATP OIL & GAS CORPORATION (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and CREDIT SUISSE (formerly known as
Credit Suisse First Boston), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower.

B. The Borrower has requested that the existing Lenders (the “Existing Lenders”)
or other persons that will thereby become lenders (collectively, the “Additional
Lenders”) make Additional Term Loans (as defined below) to the Borrower on the
Restatement Date (as defined below), in an aggregate principal amount of
$178,500,000, subject to the terms and conditions set forth herein.

C. The proceeds of the Additional Term Loans will be used by the Borrower to pay
fees and expenses incidental to this Amendment and for general corporate
purposes of the Borrower.

D. The Borrower has further requested certain amendments to the Credit
Agreement.

E. Certain amendments to the Guarantee and Collateral Agreement are necessary in
connection with the requested amendments to the Credit Agreement relating to the
release of the guarantee of the Obligations under the Credit Agreement by, and
the release of the Lien on the assets of, Foreign Subsidiaries and the reduction
of the pledge of the Equity Interests in Foreign Subsidiaries by Loan Parties to
65% of the voting Equity Interests and 100% of the non-voting Equity Interests
(if any) thereof.

F. The Borrower and the Requisite Lenders (as defined below) desire to amend and
restate the Credit Agreement in the form of the Second Amended and Restated
Credit Agreement attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”) to, among other things, set forth the terms and conditions under
which the Additional Lenders will make the Additional Term Loans to the
Borrower, and to effect the requested amendments and certain other amendments
thereto.

G. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Amended and Restated Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. As used in this Amendment, the following terms shall
have the meanings set forth below:

“Additional Term Loan Commitment” shall mean, with respect to each Additional
Lender, the commitment of such Additional Lender to make Additional Term Loans
to the Borrower on the Restatement Date, as set forth on Schedule I hereto. The
aggregate amount of Additional Term Loan Commitments shall be $178,500,000.

“Additional Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2(a) hereof, the terms and provisions of which
shall be identical to the Existing Term Loans.

SECTION 2. Additional Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Amended and Restated Credit Agreement, and relying upon
the representations and warranties set forth herein and in the other Loan
Documents, each Additional Lender agrees, severally and not jointly, to make an
Additional Term Loan to the Borrower on the Restatement Date in a principal
amount not to exceed its Additional Term Loan Commitment. Amounts paid or
prepaid in respect of Additional Term Loans may not be reborrowed.

(b) Each Additional Lender shall fund the proceeds of its Additional Term Loans
to the Administrative Agent on the Restatement Date, in the manner contemplated
by the Amended and Restated Credit Agreement (including Section 2.02 thereof).

(c) The Additional Term Loan Commitments shall automatically terminate upon the
earlier to occur of (a) the making of the Additional Term Loans on the
Restatement Date and (b) 5:00 p.m., New York City time, on June 22, 2006.

(d) The commitments of the Additional Lenders are several and no such Lender
shall be responsible for any other such Lender’s failure to make any Additional
Term Loans.

(e) Unless the context shall otherwise require, the terms “Term Loans” and
“Loans” as used in the Amended and Restated Credit Agreement shall include the
Additional Term Loans, and the term “Lenders” as used herein and in the Amended
and Restated Credit Agreement shall include each person that has an Additional
Term Loan Commitment or that has made an Additional Term Loan (other than any
such person that has ceased to be a party to the Amended and Restated Credit
Agreement pursuant to an Assignment and Acceptance).

SECTION 3. Amendment and Restatement of the Credit Agreement. The Borrower and
the Requisite Lenders agree that the Credit Agreement (including all exhibits
and schedules thereto) shall be amended and restated on the Restatement Date
such that, on the Restatement Date, the terms set forth in the Amended and
Restated Credit Agreement shall replace the terms of the Credit Agreement. As
used in the Amended and Restated Credit Agreement, the terms “Agreement”, “this
Agreement”, “herein”,

 

2



--------------------------------------------------------------------------------

“hereinafter”, “hereto”, “hereof”, and words of similar import shall, unless the
context otherwise requires, mean, from and after the replacement of the terms of
the Credit Agreement by the terms of the Amended and Restated Credit Agreement.

SECTION 4. Amendments to Guarantee and Collateral Agreement. (a) The first
paragraph of Section 3.01 of the Guarantee and Collateral Agreement is hereby
amended by deleting clauses (A) and (B) following the words “Foreign Subsidiary”
appearing in the third line of the proviso thereto in their entirety.

(b) Section 7.15(c) of the Guarantee and Collateral Agreement is hereby amended
by deleting the words “or Section 9.17” appearing in the fourth line thereof.

(c) The first two sentences of Section 7.16 of the Guarantee and Collateral
Agreement are hereby deleted in their entirety and replaced with the following:

“Pursuant to Section 5.09 of the Credit Agreement, each Domestic Subsidiary that
was not in existence or was not a Subsidiary on the Original Closing Date is
required to enter into this Agreement as a Guarantor and a Subsidiary Grantor
upon becoming such a Domestic Subsidiary. Upon execution and delivery by the
Collateral Agent and such Domestic Subsidiary of a supplement in the form of
Exhibit A hereto, such Domestic Subsidiary shall become a Guarantor and a
Subsidiary Grantor hereunder with the same force and effect as if originally
named as a Guarantor and a Subsidiary Grantor herein.”

(d) Section 7.18 of the Guarantee and Collateral Agreement is hereby deleted in
its entirety.

(e) Exhibit A to the Guarantee and Collateral Agreement is hereby deleted in its
entirety and replaced with Exhibit A thereto in the form attached as Annex I
hereto.

(f) Schedule I-A to the Guarantee and Collateral Agreement is hereby amended by
deleting the references to ATP Oil & Gas (UK) Limited and ATP Oil & Gas
(Netherlands) B.V. set forth therein. Further to the foregoing, each of ATP
Oil & Gas (UK) Limited and ATP Oil & Gas (Netherlands) B.V. is deleted as a
signatory to the Guarantee and Collateral Agreement and released from any and
all liability thereunder.

SECTION 5. Amendment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Existing Lender that executes and delivers a signature
page to this Amendment to the Administrative Agent (or its counsel) at or prior
to 2:00 p.m., New York City time, on June 22, 2006 (the “Signing Date”), an
amendment fee (the “Amendment Fee”) in an amount equal to 2.00% of the aggregate
principal amount of the Loans of such Lender outstanding under the Credit
Agreement as of the Signing Date. The Amendment Fee shall be payable in
immediately available funds on the Restatement Date. Once paid, the Amendment
Fee shall not be refundable.

 

3



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and each of the Lenders that, as of
the Restatement Date:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor and the Amended and Restated Credit
Agreement, as amended hereby, constitutes a legal, valid and binding obligation
of the Borrower, and this Amendment constitutes a legal, valid and binding
obligation of the Borrower and each Subsidiary Guarantor.

(b) The representations and warranties set forth in Article III of the Amended
and Restated Credit Agreement are true and correct in all material respects on
and as of the Restatement Date with the same effect as though made on and as of
the Restatement Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 7. Conditions to the Effectiveness of the Restated Credit Agreement. The
Amended and Restated Credit Agreement shall become effective on the date on
which (i) each of the conditions in Article IV of the Amended and Restated
Credit Agreement is satisfied or waived in accordance with the Amended and
Restated Credit Agreement and (ii) this Amendment shall have become effective in
accordance with Section 8 hereof.

SECTION 8. Effectiveness; Amendment. This Amendment shall become effective as of
the date first set forth above on the date (the “Restatement Date”) on which
(a) the Administrative Agent shall have received the Amendment Fee and (b) the
Administrative Agent (or its counsel) shall have received counterparts of this
Amendment that, when taken together, bear the signatures of the Borrower, each
Subsidiary Guarantor, the Administrative Agent and the Requisite Lenders. As
used herein, the term “Requisite Lenders” shall mean (x) each Existing Lender
(after giving effect to any prior or concurrent assignment by Lenders, whether
pursuant to Section 2.21 of the Credit Agreement or otherwise) and (y) each
Additional Lender (and the Additional Term Loan Commitments of all Additional
Lenders shall be not less than the aggregate amount of Additional Term Loan
Commitments specified in the definition of such term set forth in Section 1
hereof). This Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each of the parties hereto.

SECTION 9. No Novation. Neither this Amendment nor the effectiveness of the
Amended and Restated Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof, except as expressly provided for herein or in any other Loan
Documents entered

 

4



--------------------------------------------------------------------------------

into in connection herewith with respect to the release of a portion of the
pledge of the Equity Interests of and the Lien on the assets of, and guarantees
by, Foreign Subsidiaries. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Except as specified above in this Section 9, nothing
expressed or implied in this Amendment, the Amended and Restated Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrower under the Credit
Agreement or the Borrower or any other Loan Party under any Loan Document from
any of its obligations and liabilities thereunder. The Credit Agreement and each
of the other Loan Documents shall remain in full force and effect, except as
modified hereby or thereby in connection herewith or therewith. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the Amended and Restated Credit Agreement.

SECTION 10. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8 hereof.
Delivery of an executed signature page to this Amendment by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Amendment.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 13. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 14. Acknowledgment of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby acknowledges receipt and notice of, and consents to the terms of, this
Amendment, and affirms and confirms its guarantee of the Obligations and, if
applicable, the pledge of and/or grant of a security interest in its assets as
Collateral to secure the Obligations, all as provided in the Guarantee and
Collateral Agreement and the other Security Documents as originally executed,
and acknowledges and agrees that such guarantee, pledge and/or grant of security
interest continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents and that such Obligations shall include all Obligations in respect of
the Additional Term Loans.

 

5



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATP OIL & GAS CORPORATION,

 

By

  /s/ T. Paul Bulmahn     Name: T. Paul Bulmahn     Title: President

ATP ENERGY, INC.,

 

By

  /s/ T. Paul Bulmahn     Name: T. Paul Bulmahn     Title: President

 

7



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston), individually as a Lender and as Administrative Agent and Collateral
Agent,  

By

 

/s/ Thomas R. Cantello

   

Name: Thomas R. Cantello

   

Title: Vice President

 

By

 

/s/ Gregory S. Richards

   

Name: Gregory S. Richards

   

Title: Associate

 

8



--------------------------------------------------------------------------------

SCHEDULE I TO

AMENDMENT AGREEMENT TO

ATP OIL & GAS CORPORATION

CREDIT AGREEMENT

Additional Term Loan Commitments

 

Name of Additional Lender

  

Amount of Additional

Term Loan Commitment

Credit Suisse

   $ 178,500,000

Total:

   $ 178,500,000       



--------------------------------------------------------------------------------

ANNEX I TO

AMENDMENT AGREEMENT TO

ATP OIL & GAS CORPORATION

CREDIT AGREEMENT

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] dated as of [•], to the Amended and Restated Guarantee and
Collateral Agreement dated as of April 14, 2005 (the “Guarantee and Collateral
Agreement”), among ATP OIL & GAS CORPORATION, a Texas corporation (the
“Borrower”), each subsidiary of the Borrower listed on Schedule I-A thereto
(each such subsidiary individually a “Guarantor” and collectively, the
“Guarantors” or the “Subsidiary Grantors”) and CREDIT SUISSE (formerly known as
Credit Suisse First Boston) (“Credit Suisse”), as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of June 22, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”), and Credit Suisse, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Borrower, the Guarantors and the Subsidiary Grantors have entered into
the Guarantee and Collateral Agreement in order to induce the Lenders to make
Loans. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Borrower shall become Guarantors and
Subsidiary Grantors under the Guarantee and Collateral Agreement (as required
under such Section and Section 5.09 of the Credit Agreement) by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor and a
Subsidiary Grantor under the Guarantee and Collateral Agreement as further
consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:



--------------------------------------------------------------------------------

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Guarantor and a
Subsidiary Grantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Guarantor and Subsidiary
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Guarantee and Collateral Agreement applicable to it as a Guarantor and
Subsidiary Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor and Subsidiary Grantor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment or performance, as the case may be, in full of the Obligations does
hereby create and grant to the Collateral Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, their successors and assigns, a
security interest in and Lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral of the New Subsidiary. Each reference to a
“Guarantor” or a “Subsidiary Grantor” in the Guarantee and Collateral Agreement
shall be deemed to include the New Subsidiary. The Guarantee and Collateral
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

A-2



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

  [NAME OF NEW SUBSIDIARY],  

by:

 

 

Name:

Title:

Address:

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Office:

 

A-3



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent

by:

 

Name:

Title:

by:

 

Name:

Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [·] to the

Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

 

Location

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interests

 

Percentage

of Equity Interests

DEBT SECURITIES

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

   

EXHIBIT A TO ATP OIL & GAS

CORPORATION AMENDMENT

AGREEMENT DATED AS OF

JUNE 22, 2006

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 22, 2006,

among

ATP OIL & GAS CORPORATION,

THE LENDERS NAMED HEREIN,

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner, Sole Lead Arranger, Syndication Agent and Documentation
Agent

 

--------------------------------------------------------------------------------

[CS&M Ref No. 5865-238]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Terms Generally    26

SECTION 1.03.

  Pro Forma Calculations    26 ARTICLE II THE CREDITS

SECTION 2.01.

  Commitments    26

SECTION 2.02.

  Loans    26

SECTION 2.03.

  Borrowing Procedure    27

SECTION 2.04.

  Evidence of Debt; Repayment of Loans    28

SECTION 2.05.

  Fees    29

SECTION 2.06.

  Interest on Loans    29

SECTION 2.07.

  Default Interest    29

SECTION 2.08.

  Alternate Rate of Interest    29

SECTION 2.09.

  [Intentionally Omitted]    30

SECTION 2.10.

  Conversion and Continuation of Borrowings    30

SECTION 2.11.

  Repayment of Borrowings    31

SECTION 2.12.

  Optional Prepayment    32

SECTION 2.13.

  Mandatory Prepayments    32

SECTION 2.14.

  Reserve Requirements; Change in Circumstances    33

SECTION 2.15.

  Change in Legality    34

SECTION 2.16.

  Indemnity    35

SECTION 2.17.

  Pro Rata Treatment    35

SECTION 2.18.

  Sharing of Setoffs    36

SECTION 2.19.

  Payments    36

SECTION 2.20.

  Taxes    37

SECTION 2.21.

  Assignment of Commitments or Loans Under Certain Circumstances; Duty to
Mitigate    37 ARTICLE III REPRESENTATIONS AND WARRANTIES

SECTION 3.01.

  Organization; Powers    39

SECTION 3.02.

  Authorization    39

SECTION 3.03.

  Enforceability    39

SECTION 3.04.

  Governmental Approvals    39

SECTION 3.05.

  Financial Statements    39



--------------------------------------------------------------------------------

SECTION 3.06.

  No Material Adverse Change    40

SECTION 3.07.

  Title to Properties; Possession Under Leases    40

SECTION 3.08.

  Subsidiaries    41

SECTION 3.09.

  Litigation; Compliance with Laws    41

SECTION 3.10.

  Agreements    41

SECTION 3.11.

  Federal Reserve Regulations    42

SECTION 3.12.

  Investment Company Act    42

SECTION 3.13.

  Use of Proceeds    42

SECTION 3.14.

  Tax Returns    42

SECTION 3.15.

  No Material Misstatements    42

SECTION 3.16.

  Employee Benefit Plans    42

SECTION 3.17.

  Environmental Matters    43

SECTION 3.18.

  Insurance    43

SECTION 3.19.

  Security Documents    43

SECTION 3.20.

  Location of Oil and Gas Properties, Real Property and Leased Premises    44

SECTION 3.21.

  Future Commitments    44

SECTION 3.22.

  Labor Matters    44

SECTION 3.23.

  Solvency    45 ARTICLE IV CONDITIONS OF LENDING ARTICLE V AFFIRMATIVE
COVENANTS

SECTION 5.01.

  Existence; Businesses; Oil and Gas Properties    47

SECTION 5.02.

  Insurance    48

SECTION 5.03.

  Obligations and Taxes    49

SECTION 5.04.

  Financial Statements, Reserve Reports, etc    49

SECTION 5.05.

  Litigation and Other Notices    51

SECTION 5.06.

  Information Regarding Collateral    52

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections    52

SECTION 5.08.

  Use of Proceeds    52

SECTION 5.09.

  Further Assurances    52

SECTION 5.10.

  Commodity Hedging Agreements    53 ARTICLE VI NEGATIVE COVENANTS

SECTION 6.01.

  Indebtedness    54

SECTION 6.02.

  Liens    55

SECTION 6.03.

  Sale and Lease-Back Transactions    57

SECTION 6.04.

  Investments, Loans, Advances and Oil and Gas Property Acquisitions    57

SECTION 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions    59

 

ii



--------------------------------------------------------------------------------

SECTION 6.06.

  Restricted Payments; Restrictive Agreements    59

SECTION 6.07.

  Transactions with Affiliates    60

SECTION 6.08.

  Business of the Borrower and Subsidiaries    60

SECTION 6.09.

  Other Indebtedness and Agreements    60

SECTION 6.10.

  Forward Sales    61

SECTION 6.11.

  Limitation on Commodity Hedging    61

SECTION 6.12.

  Interest Coverage Ratio    61

SECTION 6.13.

  Maximum Leverage Ratio    61

SECTION 6.14.

  Minimum Current Ratio    61

SECTION 6.15.

  Minimum Asset Coverage Ratios    61

SECTION 6.16.

  Designated Senior Debt    62

SECTION 6.17.

  Fiscal Year    62 ARTICLE VII EVENTS OF DEFAULT ARTICLE VIII THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ARTICLE IX MISCELLANEOUS

SECTION 9.01.

  Notices    66

SECTION 9.02.

  Survival of Agreement    67

SECTION 9.03.

  Binding Effect    67

SECTION 9.04.

  Successors and Assigns    67

SECTION 9.05.

  Expenses; Indemnity    70

SECTION 9.06.

  Right of Setoff    72

SECTION 9.07.

  Applicable Law    72

SECTION 9.08.

  Waivers; Amendment    72

SECTION 9.09.

  Interest Rate Limitation    73

SECTION 9.10.

  Entire Agreement    73

SECTION 9.11.

  WAIVER OF JURY TRIAL    73

SECTION 9.12.

  Severability    74

SECTION 9.13.

  [Intentionally Omitted]    74

SECTION 9.14.

  Headings    74

SECTION 9.15.

  Jurisdiction; Consent to Service of Process    74

SECTION 9.16.

  Confidentiality    74

SECTION 9.17.

  USA Patriot Act Notice    75

SECTION 9.18.

  Parallel Debt    75

SECTION 9.19.

  Effect of Restatement    76

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.01(a)   Approved Counterparties Schedule 1.01(b)   Mortgaged
Properties Schedule 1.01(c)   Subsidiary Guarantors Schedule 3.08   Subsidiaries
Schedule 3.09   Litigation Schedule 3.10   Certain Agreements Schedule 3.17  
Environmental Matters Schedule 3.18   Insurance Schedule 3.19(a)   Domestic
Filing Offices Schedule 3.19(c)   Mortgage Filing Offices Schedule 3.19(d)  
Foreign Filing Offices Schedule 3.20(a)   Oil and Gas Properties Schedule
3.20(b)   Owned Property Schedule 3.20(c)   Other Leased Property Schedule 4(d)
  Local Counsel Schedule 6.01   Outstanding Indebtedness on Restatement Date
Schedule 6.02   Liens Existing on Restatement Date

Exhibits

 

EXHIBIT A   Form of Administrative Questionnaire EXHIBIT B   Form of Assignment
and Acceptance EXHIBIT C   Form of Borrowing Request EXHIBIT D   Form of UK
Pledge Agreement EXHIBIT E   Form of Dutch Pledge Agreement EXHIBIT F-1   Form
of Opinion of Jackson Walker L.L.P. EXHIBIT F-2   Form of Local Counsel Opinions
EXHIBIT G   Form of Mortgage

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 22, 2006, among
ATP OIL & GAS CORPORATION, a Texas corporation (the “Borrower”), the Lenders (as
defined in Article I), and CREDIT SUISSE, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders.

The Borrower, the Administrative Agent, the Collateral Agent and the lenders
party thereto (the “Existing Lenders”) previously entered into the Amended and
Restated Credit Agreement dated as of April 14, 2005, as amended by Amendment
No. 1 dated as of July 15, 2005 (as so amended, the “Existing Credit
Agreement”), under which the Existing Lenders extended credit to the Borrower in
the form of term loans in an aggregate principal amount of $350,000,000 (of
which $346,500,000 aggregate principal amount (the “Existing Term Loans”) is
outstanding immediately prior to the Restatement Date (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I)).

The Borrower has requested that the Additional Lenders (as defined in the
Amendment Agreement) agree to make additional term loans having terms and
provisions (after giving effect to the amendments to be made to the Existing
Credit Agreement on the Restatement Date) identical to the Existing Term Loans
(the “Additional Term Loans”) to the Borrower on the Restatement Date, in an
aggregate principal amount of $178,500,000, the proceeds of which will be used
by the Borrower (a) to pay fees and expenses incurred in connection with the
Transactions and (b) from time to time solely for general corporate purposes.

The Additional Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein and in the Amendment
Agreement.

The Borrower and the Lenders desire to amend and restate the Existing Credit
Agreement in the form hereof to, among other things, set forth the terms and
conditions under which the Additional Lenders will make the Additional Term
Loans to the Borrower and make certain other amendments thereto.

The amendment and restatement of the Existing Credit Agreement evidenced by this
Agreement shall become effective as provided in the Amendment Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Additional Term Loans” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 5% or more of any
class of Equity Interests of the person specified or that is an officer or
director of the person specified.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, as the case may be.

“Amendment Agreement” shall mean the Amendment No. 2 and Agreement dated as of
June 22, 2006, effecting, among other things, the amendment and restatement of
the Existing Credit Agreement.

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Term Loan, 3.25%, or (b) with respect to any ABR Term Loan, 2.25%.

“Approved Counterparty” shall mean, with respect to any Hedging Agreement, a
counterparty that, at the time such Hedging Agreement is entered into, is
(a) the Administrative

 

2



--------------------------------------------------------------------------------

Agent or any Lender or any Affiliate of the Administrative Agent or a Lender,
(b) any person whose senior unsecured long-term debt is rated as Investment
Grade, (c) those persons listed on Schedule 1.01(a) or (d) any other person that
is reasonably acceptable to the Administrative Agent.

“Asset Coverage Ratios” shall mean the Reserve Coverage Ratio and the PDP
Coverage Ratio.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) Hydrocarbons and other inventory, damaged, obsolete
or worn out assets, scrap and Permitted Investments, in each case disposed of or
made in the ordinary course of business, or (ii) dispositions between or among
Foreign Subsidiaries), provided that (x) any asset sale or series of related
asset sales described in clause (b) above having a value not in excess of
$500,000 and (y) any asset sale entered into by the Borrower or any Subsidiary
in the good faith exercise of its business judgment, involving the sale,
transfer or other disposition by the Borrower or such Subsidiary of Hydrocarbon
Interests in exchange for a commitment of the transferee to bear a
disproportionate share of the costs attributable to the Oil and Gas Properties
to which such Hydrocarbon Interests relate, shall be deemed not to be an “Asset
Sale” for purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Bcfe” shall mean billion cubic feet equivalent, determined by using the ratio
of six thousand cubic feet of natural gas to one stock tank barrel (or 42 U.S.
gallons liquid volume) of crude oil, condensate or natural gas liquids.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 promulgated under the Securities
Exchange Act of 1934, as amended, as such Rule is in effect on the date hereof)
other than the Management Investors shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower, and the percentage of the aggregate ordinary voting power
represented by the shares of capital stock of the Borrower owned by such person
or group exceeds the percentage of the aggregate ordinary voting power
represented by the shares of capital stock of the Borrower owned by the
Management Investors; (b) a majority of the seats (other than vacant seats) on
the board of directors of the Borrower shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) any change in control (or
similar event, however denominated) with respect to the Borrower or any
Subsidiary shall occur under and as defined in any Junior Financing
Documentation or any other indenture or agreement in respect of Material
Indebtedness to which the Borrower or a Subsidiary is a party.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Restatement Date or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Restatement Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

4



--------------------------------------------------------------------------------

“CNI Growth Amount” shall mean, on any date of determination, (a) 50% of
Cumulative Consolidated Net Income (or, in the case Cumulative Consolidated Net
Income at the time of determination is a deficit, minus 100% of such deficit)
minus (b) the aggregate amount at the time of determination of Restricted
Payments made since the Restatement Date pursuant to Section 6.06(a)(ii)(C)(y).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, and shall also include the Mortgaged Properties and the Foreign
Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.

“Commitment” shall mean, with respect to any Additional Lender, such Lender’s
Additional Term Loan Commitment (as defined in the Amendment Agreement).

“Commodity Hedging Agreement” shall mean a commodity price risk management or
purchase agreement or similar arrangement (including commodity price swap
agreements, forward agreements or contracts of sale which provide for prepayment
for deferred shipment or delivery of oil, gas or other commodities).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated June 2006.

“Consolidated EBITDAX” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation, depletion and amortization for
such period, (iv) geological and geophysical expense for such period, (v) all
amounts attributable to impairment of oil and gas properties for such period,
(vi) any non-cash compensation charges, including any arising from employee
stock options, taken during such period, (vii) any extraordinary losses for such
period and (viii) any other non-cash charges (other than the write-down of
current assets) for such period, and minus (b) without duplication (i) all cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clauses (a)(vi) or (viii) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income for such
period, all determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP and (c) the aggregate amount of all dividends in
respect of Preferred Equity Interests paid in cash by the Borrower and the
Subsidiaries during such period. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Subsidiary with respect to Interest Rate Hedging Agreements.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary, (c) the income of any person in
which any other person (other than the Borrower or a wholly owned Subsidiary or
any director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a wholly owned Subsidiary by such
person during such period and (d) any gains attributable to sales of assets out
of the ordinary course of business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Cumulative Consolidated Net Income” shall mean, as of any date of
determination, Consolidated Net Income of the Borrower and the Subsidiaries,
less the aggregate amount of dividends on, or accretion of, Preferred Equity
Interests, for the period (taken as one accounting period) commencing on
January 1, 2006 and ending on the last day of the most recent fiscal quarter or
fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 5.04(a) or (b), and the related certificate
required to be delivered pursuant to Section 5.04(c), have been received by the
Administrative Agent.

“Current Assets” shall mean, at any time, the consolidated current assets of the
Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding the
current portion of any long-term Indebtedness.

“Current Ratio” shall mean, at any time, the ratio of Current Assets at such
time to Current Liabilities at such time. For purposes of calculating the
Current Ratio, each of Current Assets and Current Liabilities shall exclude
(a) gains and losses resulting from the mark-to-market of commodity price risk
management transactions in accordance with FASB 133 and (b) non-cash allocations
to expense and other non-cash adjustments in accordance with FASB 143.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

6



--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case prior to the first anniversary of the Maturity Date; provided, however,
that to the extent the terms of any series of Existing Preferred Stock are
modified to require the payment of cash dividends, or the terms of any
Refinancing Preferred Stock require the payment of cash dividends at the time of
the issuance thereof, such series of Existing Preferred Stock or Refinancing
Preferred Stock, as the case may be, shall not constitute Disqualified Capital
Stock solely as a result of such requirement to the extent that at the time of
such modification or issuance, as the case may be, the Borrower shall be in pro
forma compliance with the covenant set forth in Section 6.12 (with Consolidated
Interest Expense for purposes of such determination deemed to include the
aggregate amount of all cash dividends that would have been paid with respect to
such series of Existing Preferred Stock or Refinancing Preferred Stock, as the
case may be, had such modification or issuance, as the case may be, occurred at
the beginning of the relevant four consecutive fiscal quarter period).

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Oil and Gas Properties” shall mean the Oil and Gas Properties of the
Borrower and the Domestic Subsidiaries.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Dutch Parallel Debt” shall mean, with respect to any Loan Party and in any
given currency at any given time, an amount equal to the aggregate amount of
such Loan Party’s Underlying Debt Obligations at such time expressed in the
currency thereof.

“Dutch Sector” shall mean the jurisdiction of The Netherlands commonly referred
to as the Dutch Sector—North Sea.

“Dutch Security Agreements” shall have the meaning assigned to such term in
Section 9.18.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by the Borrower or any
Subsidiary of any Equity Interests of the Borrower or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to the Borrower or
any Subsidiary, (b) any issuance of Disqualified Capital Stock, (c) any issuance
of directors’ qualifying shares, (d) sales or issuances of common stock of the
Borrower to management or employees of the Borrower or any Subsidiary under any
employee stock option or stock purchase plan or employee benefit plan in
existence from time to time, (e) issuances of common stock of the Borrower
pursuant to the exercise from time to time of any warrants issued and
outstanding on the Restatement Date and (f) any issuance of Refinancing
Preferred Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination

 

8



--------------------------------------------------------------------------------

that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; (i) any Foreign Benefit Event; or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDAX for such fiscal
year and (ii) reductions to noncash working capital of the Borrower and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
(other than cash and Permitted Investments) minus Current Liabilities from the
beginning to the end of such fiscal year) over (b) the sum, without duplication,
of (i) the amount of any Taxes payable in cash by the Borrower and the
Subsidiaries with respect to such fiscal year, (ii) Consolidated Interest
Expense for such fiscal year payable in cash, (iii) Capital Expenditures made in
cash during such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDAX,
(iv) permanent repayments of Indebtedness (other than mandatory prepayments of
Loans under Section 2.13) made by the Borrower and the Subsidiaries during such
fiscal year, but only to the extent that such prepayments by their terms cannot
be reborrowed or redrawn and do not occur in connection with a refinancing of
all or any portion of such Indebtedness and (v) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
(other than cash and Permitted Investments) minus Current Liabilities from the
beginning to the end of such fiscal year).

“Exchange Rate” shall mean, on any day, with respect to any foreign currency,
the noon buying rate in New York City for such foreign currency on such date for
cable transfers as certified for customs purposes by the Federal Reserve Bank of
New York.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e),

 

9



--------------------------------------------------------------------------------

except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Existing Lenders” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Existing Preferred Stock” shall mean the Series A Preferred Stock and the
Series B Preferred Stock.

“Existing Term Loans” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“FASB 133” means Statement No. 133 of the Financial Accounting Standards Board,
“Accounting for Derivative Instruments and Hedging Activities”, as amended or
supplemented from time to time.

“FASB 143” means Statement No. 143 of the Financial Accounting Standards Board,
“Accounting for Asset Retirement Obligations”, as amended or supplemented from
time to time.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated March 23, 2004, between the
Borrower and the Administrative Agent (it being acknowledged and agreed between
the Borrower and the Administrative Agent that the “Facilities” referred to
therein shall be deemed to refer to the term loan facilities provided for by
this Agreement).

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments under any applicable law on or before the due
date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $2,500,000 by the
Borrower or any of the Subsidiaries under applicable law on account of the

 

10



--------------------------------------------------------------------------------

complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein or (e) the occurrence
of any transaction that is prohibited under any applicable law and could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any of the Subsidiaries, or the imposition on the Borrower or any of
the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $2,500,000.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Pledge Agreements” shall mean the collective reference to (a) the
Charge of Shares in ATP Oil & Gas (UK) Limited, substantially in the form of
Exhibit D, between the Borrower and the Collateral Agent and (b) the Pledge of
Shares in the capital of ATP Oil & Gas (Netherlands) B.V., substantially in the
form of Exhibit E, among the Borrower, ATP Oil & Gas (Netherlands) B.V. and the
Collateral Agent, each for the ratable benefit of the Secured Parties.

“Foreign Pledged Collateral” shall mean the Equity Interests pledged by the
Borrower or any Subsidiary under the Foreign Pledge Agreements, for the ratable
benefit of the Secured Parties, to secure the Obligations.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

11



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement dated as of April 14, 2005, as amended as of
the Restatement Date, among the Borrower, the Subsidiaries party thereto and the
Collateral Agent for the ratable benefit of the Secured Parties.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Agreement” shall mean any Commodity Hedging Agreement, Interest Rate
Hedging Agreement or foreign currency exchange agreement or other currency
exchange rate hedging arrangement.

“Hydrocarbons” shall mean oil, gas, casinghead gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products directly or indirectly
refined, separated, settled and dehydrated therefrom, including kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, leasehold interests
and licenses, oil, gas and mineral leases, leasehold interests and licenses, or
other liquid or gaseous hydrocarbon licenses, leases, fee mineral interests,
term mineral interests, subleases, farm-outs, royalties, overriding royalty and
royalty interests, non-consent interests arising out of or pursuant to Oil and
Gas Contracts, net profit interests, net revenue interests, oil payments,
production payments, production payment interests and similar interests and
estates, including all reserved or residual interest of whatever nature and all
reversionary or carried interests relating to any of the foregoing.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations and Synthetic Lease Obligations of such person, (i) all
obligations of such person as an account party in respect of letters of credit,
(j) all obligations of such person in respect of bankers’ acceptances and
(k) the liquidation preference

 

12



--------------------------------------------------------------------------------

of, and all other obligations of such person in respect of, Disqualified Capital
Stock of such person. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05.

“Independent Engineering Firm” shall mean Ryder Scott Company L.P., RPS Energy,
DeGolyer and MacNaughton, Collarini Associates and/or one or more other
independent engineering firms selected by the Borrower and reasonably acceptable
to the Administrative Agent.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDAX for such period to (b) Consolidated Interest Expense
for such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interest Rate Hedging Agreement” shall mean any interest rate swap, cap or
collar agreement or other interest rate protection agreement or interest rate
hedging arrangement.

“Investment Grade” shall mean a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s.

“Junior Financing Documentation” shall mean (a) the Second Lien Facility
Documents, and (b) any indenture or other documentation governing any Permitted
Subordinated Indebtedness.

 

13



--------------------------------------------------------------------------------

“Lenders” shall mean (a) the Existing Lenders and the Additional Lenders (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance.

“Leverage Ratio” shall mean, on any date, the ratio of Total Net Debt on such
date to Consolidated EBITDAX for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m., London time, on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean the Amendment Agreement, this Agreement and the
Security Documents.

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the Term Loans.

“Management Investors” shall mean the directors, executive officers and other
management employees of the Borrower on the Restatement Date.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, condition (financial or otherwise) or prospects of
the Borrower and the Subsidiaries, taken as a whole, (b) a material impairment
of the ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) a
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

 

14



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” shall mean April 14, 2010.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the Domestic Oil and Gas
Properties and other owned real properties and leasehold and subleasehold
interests of the Loan Parties specified on Schedule 1.01(b), and shall include
each Domestic Oil and Gas Property and each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of production, modifications and
other security documents delivered pursuant to the Existing Credit Agreement,
paragraph (i) of Article IV or pursuant to Section 5.09, each substantially in
the form of Exhibit G.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if no Default or Event of Default shall have occurred
and shall be continuing at the time of the receipt of such proceeds or at the
proposed time of the application thereof, such proceeds shall not constitute Net
Cash Proceeds to the extent reinvested or contractually committed to be
reinvested in productive assets of a kind then used or usable in the business of
the Borrower and the Subsidiaries within 180 days of such receipt; and (b) with
respect to any issuance or incurrence of Indebtedness or any Equity Issuance,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.

 

15



--------------------------------------------------------------------------------

“North Sea” shall mean, collectively, the Dutch Sector and the UK Sector, and
surrounding areas of the North Sea.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Oil and Gas Business” shall mean (a) the acquisition, exploration,
exploitation, development, operation and disposition of interests in Oil and Gas
Properties and Hydrocarbons; (b) the gathering, treating, processing, storage
and selling of any production from such interests or properties; and (c) any
business directly relating to or arising directly from exploration for, or
development, production, treatment, processing, storage or selling of,
Hydrocarbons, or that is or necessary or desirable to facilitate the activities
described in this definition.

“Oil and Gas Contracts” shall mean all contracts, agreements, operating
agreements, farm-out or farm-in agreements, sharing agreements, mineral purchase
agreements, contracts for the purchase, exchange, transportation, processing or
sale of Hydrocarbons, rights-of-way, easements, surface leases, equipment
leases, permits, franchises, licenses, pooling or unitization agreements, and
unit or pooling designations and orders now or hereafter affecting any of the
Oil and Gas Properties (or related oil and gas gathering assets) or Hydrocarbon
Interests of the Borrower and the Subsidiaries, or which are useful or
appropriate in drilling for, producing, treating, handling, storing,
transporting or marketing oil, gas or other minerals produced from any of the
Oil and Gas Properties of the Borrower and the Subsidiaries, as any such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time to time.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests; (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all currently existing or future rights arising under (i) unitization
agreements, orders or other arrangements, (ii) pooling orders, agreements or
other arrangements and (iii) declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority having jurisdiction) which may affect all or any portion
of the Hydrocarbon Interests; (d) all pipelines, gathering lines, compression
facilities, tanks and processing plants; (e) all interests held in royalty
trusts whether currently existing or hereafter created; (f) all Hydrocarbons in
and under and which may be produced, saved, processed or attributable to the
Hydrocarbon Interests, the lands covered thereby and all Hydrocarbons in
pipelines, gathering lines, tanks and processing plants and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (g) all tenements, hereditaments, appurtenances,
interests and properties in any way appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, and all rights, titles, interests and
estates described or referred to above (including (i) any and all real property,
now owned or hereafter acquired, used or held for use in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property and (ii) any and all surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing); and (h) all production units,
and drilling and spacing units (and the properties covered thereby) which may
affect all or any portion of the other Oil and Gas Properties and any units
created by agreement or designation or under orders, regulations, rules or other
official acts of any Governmental Authority having jurisdiction.

 

16



--------------------------------------------------------------------------------

“Original Closing Date” shall mean March 29, 2004.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“PDP” shall mean Proved Developed Reserves that are categorized as producing in
accordance with the petroleum reserves definitions promulgated by the Society of
Petroleum Engineers (SPE) Inc. from time to time.

“PDP Coverage Ratio” shall mean, on any date of determination, the ratio of
PV-10 Value (determined by substituting the phrase “from PDP production on the
Borrower’s and the Subsidiaries’ Oil and Gas Properties” for the phrase “from
Proved Reserves on the Borrower’s and the Subsidiaries’ Oil and Gas Properties”
appearing in the second line of the definition thereof) on such date to Total
Net Debt on such date; provided that Total Net Debt for this purpose shall
exclude any Permitted Subordinated Indebtedness incurred pursuant to
Section 6.01(h).

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Business Investments” shall mean investments made in the ordinary
course of, and of a nature that is or shall have become customary in, the Oil
and Gas Business as a means of actively exploiting, exploring for, acquiring,
developing, processing, gathering, marketing, storing, treating, selling or
transporting oil and gas through agreements, transactions, interests or
arrangements (including those that permit a person to share risks or costs,
comply with regulatory requirements regarding local ownership or satisfy other
objectives customarily achieved through the conduct of Oil and Gas Business
jointly with third parties), including the entry into or acquisition of
operating agreements, working interests, royalty interests, mineral leases,
processing agreements, farm-out and farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil or natural gas,
unitization and pooling declarations and agreements and area of mutual interest
agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests, and investments and
expenditures in connection therewith (with the amount thereof measured at the
time initially made); provided that an investment in Equity Interests in a
person shall not constitute a Permitted Business Investment.

“Permitted Investments” shall mean:1

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

--------------------------------------------------------------------------------

1 Under review.

 

17



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above;

(f) investments in so-called “auction rate” securities rated AA or higher by S&P
or Aa or higher by Moody’s and which have a reset date not more than 90 days
from the date of acquisition thereof; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the Net Cash Proceeds of which are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
underwriting discounts or commissions and other fees and expenses in connection
therewith), (b) the maturity date of such Permitted Refinancing Indebtedness is
no earlier than the first anniversary of the Maturity Date, (c) the average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to that of the Indebtedness being Refinanced, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
the Obligations on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being Refinanced, (e) no
Permitted Refinancing Indebtedness shall have obligors that are not Loan Parties
hereunder, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) in the case of any Permitted Refinancing Indebtedness in respect
of the Indebtedness under any Second

 

18



--------------------------------------------------------------------------------

Lien Facility, such Permitted Refinancing Indebtedness is secured only by all or
any portion of the Collateral (but not by any other assets) pursuant to one or
more security agreements subject to the Second Lien Intercreditor Agreement (or
another intercreditor agreement that is no less favorable to the Secured Parties
than the Second Lien Intercreditor Agreement) and (g) has no scheduled
amortization, payments of principal, sinking fund payments or similar scheduled
payments (other than regularly scheduled payments of interest), and shall have
provisions relating to mandatory prepayment, repurchase, redemption and offers
to purchase that are consistent with the Indebtedness so Refinanced.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness that
(a) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms and conditions no less favorable to the Lenders than those
customarily found in senior subordinated notes issued under Rule 144A of the
Securities Act or in a public offering, as reasonably determined by the
Administrative Agent, (b) will not mature prior to the first anniversary of the
Maturity Date, (c) has no scheduled amortization, payments of principal, sinking
fund payments or similar scheduled payments (other than regularly scheduled
payments of interest), (d) has covenant, default and remedy provisions no more
restrictive or expansive in scope than those customarily found in senior
subordinated notes issued under Rule 144A of the Securities Act or in a public
offering, as reasonably determined by the Administrative Agent and (e) has
provisions relating to mandatory prepayment, repurchase, redemption and offers
to purchase that are consistent with those customarily found in senior
subordinated notes issued under Rule 144A of the Securities Act or in a public
offering, as reasonably determined by the Administrative Agent.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Equity Interests” shall mean any class or series of Equity Interest
the terms of which provide that dividends in respect thereof are payable at a
specified rate or that has preference in the payment of dividends or in the
liquidation of assets over any other class or series of Equity Interests of the
issuer thereof.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City and notified to the Borrower.

“Probable Reserve Value” shall mean, as of any date of determination, 50% of the
present value of future cash flows from probable reserves on the Borrower’s and
the Subsidiaries’ Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant to Section 5.04(d), utilizing (i) in the case of any
Oil and Gas Properties located in the

 

19



--------------------------------------------------------------------------------

United States or any of its territories or possessions (including U.S. Federal
waters in the Gulf of Mexico), the average of the Three-Year Strip Price for
crude oil (WTI Cushing) and natural gas (Henry Hub), quoted on the New York
Mercantile Exchange (or its successor), (ii) in the case of any Oil and Gas
Properties located in the North Sea, the average of the Three-Year Strip Price
for crude oil (North Sea Brent) and natural gas (UK National Balancing Point),
in each case quoted on the International Petroleum Exchange (or its successor)
and (iii) in the case of any Oil and Gas Properties located in any other
jurisdiction, the average of the Three-Year Strip Price for crude oil and
natural gas, in each case quoted on any commodities exchange or other price
quotation source generally recognized in the oil and gas industry in such
jurisdiction and reasonably acceptable to the Administrative Agent, in the case
of each of clauses (i), (ii) and (iii), as of the date as of which the
information set forth in such Reserve Report is provided (as adjusted for basis
differentials) and utilizing a 10% discount rate. For purposes of calculating
the Probable Reserve Value, any future cash flow calculations set forth in any
Reserve Report and made in any currency other than dollars shall be converted
into dollars based on the Exchange Rate on the date as of which the information
set forth in such Reserve Report is provided.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) any Permitted Business Investment in discrete Oil and Gas Properties or
(b) any Asset Sale of a Subsidiary, operating entity or discrete Oil and Gas
Properties, in the case of each of clauses (a) and (b) for which historical
financial statements for the relevant period are available (including pro forma
adjustments arising out of events which are directly attributable to the
Permitted Business Investment or Asset Sale, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the Staff of the Securities and Exchange Commission,
and as certified by a Financial Officer of the Borrower) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or sold and the consolidated financial statements of the
Borrower and its Subsidiaries which shall be reformulated as if such Permitted
Business Investment or Asset Sale, and all such other Permitted Business
Investments or Asset Sales that have been consummated during the period, and any
Indebtedness or other liabilities incurred in connection with any such Permitted
Business Investments had been consummated and incurred at the beginning of such
period.

“Pro Forma Financial Covenant Compliance” shall mean, with respect to the
incurrence of any Indebtedness pursuant to Section 6.01(h) or 6.01(i), that the
Borrower shall be in pro forma compliance with each of the covenants set forth
in Sections 6.12, 6.13, 6.14 and 6.15 (calculated as if such Indebtedness had
been incurred at the beginning of the relevant four consecutive fiscal quarter
period and, if such Indebtedness has a floating rate, calculated based on an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination).

“Proved Developed Reserves” shall mean oil and gas reserves that can be expected
to be recovered through existing wells with existing equipment and operating
methods.

“Proved Reserves” shall mean the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that geological and engineering data
demonstrate with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made).

 

20



--------------------------------------------------------------------------------

“PV-10 Value” shall mean, as of any date of determination, the present value of
future cash flows from Proved Reserves on the Borrower’s and the Subsidiaries’
Oil and Gas Properties as set forth in the most recent Reserve Report delivered
pursuant to Section 5.04(d), utilizing (i) in the case of any Oil and Gas
Properties located in the United States or any of its territories or possessions
(including U.S. Federal waters in the Gulf of Mexico), the average of the
Three-Year Strip Price for crude oil (WTI Cushing) and natural gas (Henry Hub),
quoted on the New York Mercantile Exchange (or its successor), (ii) in the case
of any Oil and Gas Properties located in the North Sea, the average of the
Three-Year Strip Price for crude oil (North Sea Brent) and natural gas (UK
National Balancing Point), in each case quoted on the International Petroleum
Exchange (or its successor) and (iii) in the case of any Oil and Gas Properties
located in any other jurisdiction, the average of the Three-Year Strip Price for
crude oil and natural gas, in each case quoted on any commodities exchange or
other price quotation source generally recognized in the oil and gas industry in
such jurisdiction and reasonably acceptable to the Administrative Agent, in the
case of each of clauses (i), (ii) and (iii), as of the date as of which the
information set forth in such Reserve Report is provided (as adjusted for basis
differentials) and utilizing a 10% discount rate. PV-10 Value shall be adjusted
to give effect to the Commodity Hedging Agreements of the Borrower and the
Subsidiaries then in effect. For purposes of calculating PV-10 Value, any future
cash flow calculations set forth in any Reserve Report and made in any currency
other than dollars shall be converted into dollars based on the Exchange Rate on
the date as of which the information set forth in such Reserve Report is
provided.

“Refinancing Preferred Stock” shall mean any Preferred Equity Interests (which
may constitute Disqualified Capital Stock to the extent the issuance thereof is
permitted by Section 6.01 and may otherwise require the payment of cash
dividends to the extent the issuance thereof complies with the requirements set
forth in the proviso to the definition of the term “Disqualified Capital Stock”)
issued after the Restatement Date the proceeds of which are used to redeem or
otherwise refinance the Existing Preferred Stock (or any series thereof);
provided that the aggregate liquidation preference of such Refinancing Preferred
Stock does not exceed the aggregate accreted liquidation preference of the
Existing Preferred Stock being so redeemed or otherwise refinanced (plus
underwriting discounts or commissions and other fees and expenses in connection
therewith, including any redemption premium paid in connection with such
redemption or other refinancing).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

21



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans outstanding and Commitments
at such time.

“Reserve Coverage Ratio” shall mean, on any date of determination, the ratio of
(a) the sum of (i) PV-10 Value on such date and (ii) Probable Reserve Value on
such date to (b) Total Net Debt on such date; provided that Total Net Debt for
this purpose shall exclude any Permitted Subordinated Indebtedness incurred
pursuant to Section 6.01(h).

“Reserve Report” shall mean (a) each annual reserve report prepared by an
Independent Engineering Firm, in form and detail reasonably acceptable to the
Administrative Agent, (b) each semi-annual reserve report prepared by an
Independent Engineering Firm (prepared on a “mechanical roll-forward” basis
based on the most recent annual reserve report prepared by such firm), and
(c) each quarterly reserve report prepared by the Borrower in form and detail
reasonably acceptable to the Administrative Agent, in each case with respect to
the Oil and Gas Properties of the Borrower and the Subsidiaries as of
(x) December 31 of the year immediately preceding the year in which such report
is delivered pursuant to Section 5.04(d), in the case of an annual reserve
report, (y) June 30 of the year in which such report is delivered pursuant to
Section 5.04(d), in the case of a semi-annual reserve report or (z) March 31 or
September 30 (as applicable) of such year, in the case of a quarterly reserve
report. Each Reserve Report prepared by the Borrower shall be certified by the
chief engineering officer of the Borrower as being accurate in all material
respects.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Date” shall mean the date on which the Amendment Agreement shall
become effective in accordance with its terms.

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

 

22



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Second Lien Facility” shall mean a senior secured credit facility providing for
the making of term loans to the Borrower, which credit facility may be secured
by all or any portion of the Collateral (but not by any other assets) and may be
guaranteed by each Subsidiary Guarantor; provided that (a) the Indebtedness
under such credit facility will not mature prior to the first anniversary of the
Maturity Date, (b) such credit facility provides for no scheduled amortization,
payments of principal, sinking fund or similar scheduled payments (other than
regularly scheduled payments of interest), (c) such credit facility has
covenant, default and remedy provisions satisfactory to the Administrative
Agent, (d) such credit facility has provisions relating to mandatory prepayment,
repurchase, redemption and offers to purchase that are consistent with those
customarily found in second lien financings, as reasonably determined by the
Administrative Agent and (e) concurrently with the effectiveness of such credit
facility, the Second Lien Intercreditor Agreement shall have been entered into
and shall at all times thereafter be in full force and effect.

“Second Lien Facility Documents” shall mean the credit agreement or loan
agreement evidencing the Second Lien Facility and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in
connection therewith.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
among the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
agent under the Second Lien Facility, pursuant to which the Liens on the
Collateral securing the obligations under the Second Lien Facility are
subordinated to the Liens on the Collateral securing the Obligations on terms
and conditions satisfactory to the Administrative Agent.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Foreign Pledge Agreements and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.09.

“Series A Preferred Stock” shall mean the 13 1/2% Series A Cumulative Perpetual
Preferred Stock issued by the Borrower on August 3, 2005.

“Series B Preferred Stock” shall mean the 12 1/2% Series B Cumulative Perpetual
Preferred Stock issued by the Borrower on March 20, 2006.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental

 

23



--------------------------------------------------------------------------------

reserves) expressed as a decimal established by the Board and any other banking
authority, domestic or foreign, to which the Administrative Agent or any Lender
(including any branch, Affiliate or other fronting office making or holding a
Loan) is subject for Eurocurrency Liabilities (as defined in Regulation D of the
Board). Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities
(as defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

24



--------------------------------------------------------------------------------

“Term Loans” shall mean, unless the context otherwise requires, the Existing
Term Loans and the Additional Term Loans. On the Restatement Date, the aggregate
outstanding principal amount of the Term Loans is $525,000,000.

“Three-Year Strip Price” shall mean, as of any date of determination, (a) for
the 36-month period commencing with the month immediately following the month in
which the date of determination occurs, the monthly futures contract prices for
crude oil and natural gas for the 36 succeeding months as quoted on the
applicable commodities exchange or other price quotation source as contemplated
in the definitions of “PV-10 Value” and “Probable Reserve Value” and (b) for
periods after such 36-month period, the average of such quoted prices for the
period from and including the 25th month in such 36-month period through the
36th month in such period.

“Total Net Debt” shall mean, at any time, (a) the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding Indebtedness of the type
described in clause (i) of the definition of such term, except to the extent of
any unreimbursed drawings thereunder), less (b) the amount of unrestricted cash
on hand at the Borrower and the Subsidiary Guarantors. The fact that the
Collateral Agent holds a Lien against funds on deposit in accounts will not
cause such funds to be considered restricted for purposes of this definition.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the Borrowings hereunder and
(b) the payment of related fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UK Sector” shall mean the jurisdiction of the United Kingdom commonly referred
to as the UK Sector—North Sea.

“Underlying Debt Obligations” shall mean, with respect to any Loan Party at any
given time, the aggregate amount (whether matured or not) owing by such Loan
Party at such time under the Loan Documents (other than the amount of such Loan
Party’s Dutch Parallel Debt).

“USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

25



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period during which
any Permitted Business Investment of the type described in clause (a) of the
definition of the term “Pro Forma Basis” or Asset Sale of the type described in
clause (b) of such definition occurs as permitted pursuant to the terms hereof,
the Leverage Ratio, the Interest Coverage Ratio, the Current Ratio and each of
the Asset Coverage Ratios shall be calculated with respect to such period and
such Permitted Business Investment or Asset Sale on a Pro Forma Basis.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties set forth herein and in the other Loan
Documents, each Additional Lender agrees, severally and not jointly, to make an
Additional Term Loan to the Borrower on the Restatement Date in accordance with
the Amendment Agreement. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan has been or shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in

 

26



--------------------------------------------------------------------------------

itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than six Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
1:00 p.m., New York City time, on such date, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, (A) for
the first two days following the date such amount is made available to the
Borrower, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error) and (B) thereafter, at the Alternate Base Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

SECTION 2.03. Borrowing Procedure. In order to request the Borrowing to be made
on the Restatement Date, the Borrower shall hand deliver or fax (or telephone
notice promptly confirmed by written or fax notice) to the Administrative Agent
a duly completed Borrowing Request not later than 12:00 (noon), New York City
time, one Business Day before the proposed Borrowing. Such Borrowing Request
shall be irrevocable, shall be signed by or on behalf of the

 

27



--------------------------------------------------------------------------------

Borrower and shall specify the following information: (i) whether such Borrowing
is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

28



--------------------------------------------------------------------------------

SECTION 2.05. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, the non-refundable administration fees set forth in the Fee
Letter at the times and in the amounts specified therein.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times and calculated from
and including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

29



--------------------------------------------------------------------------------

SECTION 2.09. [Intentionally Omitted].

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
not later than 12:00 (noon), New York City time, (a) one Business Day prior
thereto, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) three
Business Days prior thereto, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) three Business Days prior thereto, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Section 2.02(b) regarding the principal amount and
maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than a Repayment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings with Interest Periods ending
on or prior to such Repayment Date and (B) the ABR Borrowings would not be at
least equal to the principal amount of Borrowings to be paid on such Repayment
Date; and

 

30



--------------------------------------------------------------------------------

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11. Repayment of Borrowings. (a) The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Loans (as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and
2.13(e)) equal to the amount set forth below for such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

 

Repayment Date

   Amount

September 30, 2006

   $ 1,312,500

December 31, 2006

   $ 1,312,500

March 31, 2007

   $ 1,312,500

June 30, 2007

   $ 1,312,500

September 30, 2007

   $ 1,312,500

December 31, 2007

   $ 1,312,500

March 31, 2008

   $ 1,312,500

June 30, 2008

   $ 1,312,500

September 30, 2008

   $ 1,312,500

December 31, 2008

   $ 1,312,500

March 31, 2009

   $ 1,312,500

June 30, 2009

   $ 127,640,625

September 30, 2009

   $ 127,640,625

December 31, 2009

   $ 127,640,625

Maturity Date

   $ 127,640,625

 

31



--------------------------------------------------------------------------------

(b) In the event and on each occasion that any Commitments shall be reduced or
shall expire or terminate other than as a result of the making of a Loan, the
installments payable on each Repayment Date shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

(c) To the extent not previously paid, all Loans shall be due and payable on the
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

(b) Optional prepayments of Loans at any time during the applicable periods set
forth in this Section 2.12(b) shall be accompanied by a payment of a prepayment
fee in an amount (expressed as a percentage of the principal amount of the Loans
to be repaid) equal to (i) 1.00%, if such prepayment occurs on or prior to the
date that is six months after the Restatement Date, and (ii) 0.50%, if such
prepayment occurs after the date that is six months after the Restatement Date,
but on or prior to the first anniversary of the Restatement Date.

(c) Optional prepayments of Loans shall be applied pro rata against the
remaining scheduled installments of principal due in respect of the Loans under
Section 2.11.

(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty, except as provided in Section 2.12(b). All prepayments under this
Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) Not later than the third Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale, the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Loans in accordance with Section 2.13(e).

(b) In the event and on each occasion that an Equity Issuance occurs, the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the occurrence of such Equity
Issuance, apply 50% of the Net Cash Proceeds therefrom to prepay outstanding
Loans in accordance with Section 2.13(e); provided, however, that if at the time
of such Equity Issuance the Leverage Ratio (after giving effect to such Equity
Issuance and the proposed use of the proceeds thereof) would be less than 2.5 to
1.0, then the amount required to be so applied shall be reduced to 25% of such
Net Cash Proceeds.

 

32



--------------------------------------------------------------------------------

(c) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2006,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Loans in accordance with Section 2.13(e) in an aggregate principal amount equal
to 75% of Excess Cash Flow in excess of $5,000,000 for the fiscal year then
ended; provided, however, that in the event the Leverage Ratio at the end of
such fiscal year was less than 2.5 to 1.0, then such amount shall be reduced to
50% of such Excess Cash Flow in excess of $5,000,000.

(d) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance of Indebtedness for money borrowed
or consisting of Disqualified Capital Stock of any Loan Party or any subsidiary
of a Loan Party (other than Indebtedness for money borrowed or consisting of
Disqualified Capital Stock permitted pursuant to Section 6.01), the Borrower
shall, substantially simultaneously with (and in any event not later than the
third Business Day next following) the receipt of such Net Cash Proceeds by such
Loan Party or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Term Loans in accordance with Section 2.13(e).

(e) Mandatory prepayments of outstanding Loans under this Agreement shall be
applied pro rata against the remaining scheduled installments of principal due
in respect of the Loans under Section 2.11. All such mandatory prepayments shall
be applied to all Loans outstanding on the date of prepayment on a pro rata
basis.

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

(g) Notwithstanding the foregoing, any Lender may elect, by written notice to
the Administrative Agent at least two Business Days prior to the applicable
prepayment date (or such shorter period as may be acceptable to the
Administrative Agent), to decline all (but not less than all) of any mandatory
prepayment of its Loans pursuant to this Section 2.13, in which case the
aggregate amount of the prepayment that would have been applied to prepay Loans
but was so declined shall be retained by the Borrower.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank

 

33



--------------------------------------------------------------------------------

market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), in each case, by an amount deemed by such
Lender to be material, then the Borrower will pay to such Lender upon demand
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or

 

34



--------------------------------------------------------------------------------

to convert an ABR Borrowing to a Eurodollar Borrowing or to continue a
Eurodollar Borrowing for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender sustains or incurs as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.15 and in
respect of any election made pursuant to Section 2.13(g), each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of any prepayment fee, each reduction of the Commitments
and each conversion of any

 

35



--------------------------------------------------------------------------------

Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

 

36



--------------------------------------------------------------------------------

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or such
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

SECTION 2.21. Assignment of Commitments or Loans Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.14, (ii) any Lender delivers a
notice described in Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20 or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that

 

37



--------------------------------------------------------------------------------

requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, and (z) the Borrower or such assignee shall have paid
to the affected Lender in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans of such Lender plus all other amounts accrued for the account
of such Lender hereunder (including any amounts under Section 2.14 and
Section 2.16 and, if applicable, the prepayment fee pursuant to Section 2.12(b)
(with such assignment being deemed to be an optional prepayment for purposes of
determining the applicability of Section 2.12(b))); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s claim for compensation under Section 2.14 or notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

38



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which the Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents).

SECTION 3.03. Enforceability. The Amendment Agreement has been duly executed and
delivered by the Borrower and each Subsidiary Guarantor and constitutes, and
this Agreement constitutes, and each other Loan Document when executed and
delivered by each Loan Party party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) the recordation of modifications to the Mortgages reflecting the
making of the Additional Term Loans and (c) such as have been made or obtained
and are in full force and effect.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
shareholders’ equity

 

39



--------------------------------------------------------------------------------

and cash flows as of and for the fiscal year ended December 31, 2005, audited by
and accompanied by the unqualified opinion of Deloitte & Touche LLP, independent
public accountants. Such financial statements present fairly the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations or condition (financial or
otherwise) of the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2005.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Other than the
Oil and Gas Properties (which are the subject of paragraph (b) below), the
Borrower and each of the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.

(b) The Borrower and each of the Subsidiaries has good and marketable title to
all of the Oil and Gas Properties included in the most recent Reserve Report
delivered pursuant to 5.04(d) free from all Liens, claims and title
imperfections, except for (i) such imperfections of title as do not in the
aggregate detract from the value thereof to, or the use thereof in, the business
of the Borrower or any of its Subsidiaries in any material respect, (ii) Oil and
Gas Properties disposed of since the date of the most recent Reserve Report as
permitted by Section 6.05, and (iii) Liens expressly permitted by Section 6.02.
The quantum and nature of the interest of the Borrower and the Subsidiaries in
and to the Oil and Gas Properties as set forth in each Reserve Report includes
or will include the entire interest of the Borrower and the Subsidiaries in such
Oil and Gas Properties as of the date of such Reserve Report and are or will be
complete and accurate in all material respects as of the date of such Reserve
Report; and there are no “back-in” or “reversionary” interests held by third
parties which could reduce the interest of the Borrower and the Subsidiaries in
such Oil and Gas Properties in any material respect, except as expressly set
forth or given effect to in such Reserve Report.

(c) Each of the Borrower and each of the Subsidiaries has complied with all
obligations under all licenses, leases and term mineral interests in the Oil and
Gas Properties and all such licenses, leases and term mineral interests are
valid, subsisting and in full force and effect, and neither the Borrower nor any
of the Subsidiaries has knowledge that a default exists under any of the terms
or provisions, express or implied, of any of such licenses, leases or interests
or under any agreement to which the same are subject, except to the extent any
inaccuracy in the foregoing could not reasonably be expected to result in a
Material Adverse Effect. All of the Oil and Gas Contracts and obligations of the
Borrower and the Subsidiaries that relate to the Oil and Gas Properties are in
full force and effect and constitute legal, valid and binding obligations of the
Borrower and the Subsidiaries party thereto, except to the extent any inaccuracy
in the foregoing could not reasonably be expected to result in a Material
Adverse Effect. None of the

 

40



--------------------------------------------------------------------------------

Borrower or any of the Subsidiaries or, to the knowledge of the Borrower and the
Subsidiaries, any other party to any licenses, leases or term mineral interests
in the Oil and Gas Properties or any Oil and Gas Contract (i) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, except such that could not reasonably be expected to result in a
Material Adverse Effect or (ii) has given or threatened to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind or procure a judicial reformation of, any licenses or lease
in the Oil and Gas Properties or any Oil and Gas Contract. Each of the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such licenses, leases and term mineral interests.

(d) The Borrower has not received any notice of, nor has any knowledge of, any
pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.

(e) Neither the Borrower nor any of the Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Restatement Date
a list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower, any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) Neither of the Borrower nor any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation applicable to the Oil and Gas
Business or any other applicable law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits) or any restrictions of record or agreements affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Agreements. (a) Except as set forth on Schedule 3.10, none of the
Borrower or any of the Subsidiaries is a party to any agreement or instrument or
subject to any corporate restriction that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.10, none of the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of the Borrower or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the preliminary statement to this Agreement.

SECTION 3.14. Tax Returns. Each of the Borrower and each of the Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the

 

42



--------------------------------------------------------------------------------

assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation date applicable thereto, exceed
the fair market value of the assets of such Plan by an amount that is material,
and the present value of all benefit liabilities of all underfunded Plans (based
on the assumptions used to fund such plan) did not, as of the last annual
valuation dates applicable thereto, exceed the fair market value of the assets
of all such underfunded Plans by an amount that is material.

SECTION 3.17. Environmental Matters. Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability on its part.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Restatement Date. As of such date, such insurance is
in full force and effect and all premiums have been duly paid. The Borrower and
its Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement
creates in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof and
(i) with respect to all Pledged Collateral (as defined in the Guarantee and
Collateral Agreement) previously delivered to and in possession of the
Collateral Agent, the Guarantee and Collateral Agreement constitutes, or in the
case of Pledged Collateral to be delivered to the Collateral Agent in the
future, the Guarantee and Collateral Agreement will constitute, a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Pledged Collateral, in each case prior and
superior in right to any other person, and (ii) together with the financing
statements previously filed in the offices specified on Schedule 3.19(a), the
Lien created under the Guarantee and Collateral Agreement constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.

(b) The filing made pursuant to the Guarantee and Collateral Agreement currently
on file with the United States Patent and Trademark Office, together with the
financing statements previously filed in the offices specified on Schedule
3.19(a), constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Intellectual Property (as
defined in the Guarantee and Collateral Agreement) in which a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the date hereof).

 

43



--------------------------------------------------------------------------------

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the modifications to the
Mortgages referred to in Section 3.04(a) are recorded in the offices specified
on Schedule 3.19(c), the Mortgages shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other person, other than with respect to the rights of
persons pursuant to Liens expressly permitted by Section 6.02.

(d) The Foreign Pledge Agreements are effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Foreign Pledged Collateral described
therein and the proceeds thereof and when the Foreign Pledge Agreements are
filed in the offices specified on Schedule 3.19(d), or other appropriate
instruments are filed or other actions are taken, all as described on
Schedule 3.19(d), the Foreign Pledge Agreements shall provide for a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Foreign Pledged Collateral, in each case
prior and superior in right to any other person, other than with respect to
Liens expressly permitted by Section 6.02.

SECTION 3.20. Location of Oil and Gas Properties, Real Property and Leased
Premises. (a) Schedule 3.20(a) lists completely and correctly as of the
Restatement Date all Oil and Gas Properties of the Borrower and the Subsidiaries
and the location and a property description thereof.

(b) Schedule 3.20(b) lists completely and correctly as of the Restatement Date
all real property (other than Oil and Gas Properties) owned by the Borrower and
the Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries
own in fee all the real property set forth on Schedule 3.20(b).

(c) Schedule 3.20(c) lists completely and correctly as of the Restatement Date
all real property (other than Oil and Gas Properties) leased by the Borrower and
the Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries
have valid leasehold interests in all the real property set forth on
Schedule 3.20(c).

SECTION 3.21. Future Commitments. As of the Restatement Date, on a net basis
there are no material gas imbalances, take-or-pay or other prepayments with
respect to any Oil and Gas Property of the Borrower or any Subsidiary that would
require the Borrower or any Subsidiary to deliver Hydrocarbons produced from Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.

SECTION 3.22. Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation in any
material respect of the Fair

 

44



--------------------------------------------------------------------------------

Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

SECTION 3.23. Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Date and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan,
(a) the fair value of the assets of the Loan Parties, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise, taken as a whole; (b) the present fair saleable value
of the property of the Loan Parties will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Restatement Date.

ARTICLE IV

Conditions of Lending

The obligations of the Additional Lenders to make the Additional Term Loans
hereunder on the Restatement Date are subject to the satisfaction of the
following conditions:

(a) The Administrative Agent shall have received a notice of the Borrowing as
required by Section 2.03.

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Borrowing with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(c) The Borrower and each other Loan Party shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed at or prior to the time of such Borrowing, and
at the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing.

(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Jackson Walker L.L.P., counsel for
the Borrower, substantially to the effect set forth in Exhibit F-1, and
(ii) each local counsel listed on Schedule 4(d), substantially to the effect set
forth in Exhibit F-2, in each case (A) dated the Restatement Date, (B) addressed
to the Administrative Agent and the Lenders and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions.

 

45



--------------------------------------------------------------------------------

(e) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders and to the Administrative Agent.

(f) The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the Secretary or Assistant Secretary of each Loan
Party, certifying that (A) except as set forth on any schedule attached thereto,
the certificate or articles of incorporation of such Loan Party previously
delivered on the Original Closing Date (or such later date on which such person
became a Loan Party) have not been amended since the date of such delivery,
(B) except as set forth on any schedule attached thereto, the by-laws of such
Loan Party as in effect and delivered on the Original Closing Date (or such
later date on which such person became a Loan Party) have not been amended since
the date of such delivery, (C) attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Amendment Agreement
(including Exhibit A thereto in the form of this Agreement) and the other Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) attached thereto is a
certificate as to the good standing of such Loan Party as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and (E) as to the incumbency and specimen signature of each
officer executing the Amendment Agreement or any other Loan Document or any
other document delivered in connection herewith on behalf of such Loan Party;
(ii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (i) above; and (iii) such other documents as the Lenders or
the Administrative Agent may reasonably request.

(g) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
this Article IV.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document or the Existing Credit Agreement.

(i) The Security Documents shall be in full force and effect on the Restatement
Date, and each document (including Uniform Commercial Code financing statements
and modifications to the Mortgages referred to in Section 3.04(a)) required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create or continue in favor of the Collateral Agent for the
benefit of the Secured Parties a valid, legal and perfected first-priority Lien
on, and security interest in, the Collateral (subject to any Liens expressly
permitted by Section 6.02) shall have been delivered to the Collateral Agent.
The Pledged Collateral (as defined in the Guarantee and Collateral Agreement)
and the Foreign Pledged Collateral shall be duly and validly pledged under the
Guarantee and Collateral Agreement or the applicable

 

46



--------------------------------------------------------------------------------

Foreign Pledge Agreement, as the case may be, to the Collateral Agent for the
benefit of the Secured Parties, and certificates representing such Pledged
Collateral and Foreign Pledged Collateral (to the extent certificated), in each
case accompanied by instruments of transfer and stock powers endorsed in blank,
shall have been delivered to the Collateral Agent (or in the case of any
uncertificated Foreign Pledged Collateral, arrangements consistent with
applicable local law and reasonably satisfactory to the Collateral Agent in
respect thereof shall have been implemented).

(j) The Collateral Agent shall have received a certificate, dated the
Restatement Date and signed by a Responsible Officer of the Borrower, certifying
that, except as set forth on any schedule attached thereto, the information set
forth on the Perfection Certificate is complete, correct and accurate as of the
Restatement Date.

(k) The Amendment Agreement shall have become effective in accordance with its
terms.

(l) Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness or Preferred Equity Interests other than
(a) Indebtedness outstanding under this Agreement, (b) Indebtedness set forth on
Schedule 6.01 and (c) the Existing Preferred Stock.

(m) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods shall have expired and
there shall not be any pending or threatened litigation, governmental,
administrative or judicial action that could reasonably be expected to restrain,
prevent or impose materially burdensome conditions on the Transactions or the
other transactions contemplated hereby.

(n) The Additional Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all fees and all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses; Oil and Gas Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents,

 

47



--------------------------------------------------------------------------------

copyrights, trademarks and trade names material to the conduct of its business;
maintain and operate such business in substantially the manner in which it is
currently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted; and at all times maintain
and preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

(c) Comply in all material respects with the terms and provisions of all oil and
gas leases and licenses relating to the Oil and Gas Properties of the Borrower
and the Subsidiaries and all contracts and agreements relating thereto or to the
production and sale of Hydrocarbons therefrom; and with respect to any such Oil
and Gas Properties or oil and gas gathering assets that are operated by
operators other than the Borrower or a Subsidiary, use all commercially
reasonable efforts to enforce in a manner consistent with industry practice the
operator’s contractual obligations to maintain, develop, and operate such Oil
and Gas Properties and oil and gas gathering assets in accordance with the
applicable operating agreements.

SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Original Closing Date,
if the insurance carrier shall have received written notice from the
Administrative Agent or the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies or certificates evidencing such policies to the Collateral Agent; cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of

 

48



--------------------------------------------------------------------------------

insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a relevant policy) together with evidence satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.

(c) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form” commercial general
liability endorsement and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $10,000,000, naming the Collateral Agent as
an additional insured, on forms satisfactory to the Collateral Agent.

(d) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by the Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies or
certificates evidencing such policy or policies.

SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien (or, in the case
of an involuntary Lien of the type described in Section 6.02(e), such Lien
remains in effect and unreleased for no more than 30 days after the date it is
imposed) and, in the case of a Mortgaged Property, there is no risk of
forfeiture of such property.

SECTION 5.04. Financial Statements, Reserve Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent:

(a) within 95 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

49



--------------------------------------------------------------------------------

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of the chief financial officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) describing the material terms of (x) any Asset Sales and (y) any
sales, transfers or other dispositions of the nature described in clause (y) to
the proviso in the definition of the term “Asset Sale”, in each case, that
occurred during the preceding quarter (including, as applicable, the nature of
the assets sold, the sale price and Net Cash Proceeds therefrom and the amount
of proceeds from all Asset Sales during such period that have been reinvested or
that are awaiting reinvestment in accordance with the definition of the term
“Net Cash Proceeds”) and (iii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.12, 6.13, 6.14 and 6.15 and, in the case of a
certificate delivered with the financial statements required by paragraph
(a) above, setting forth the Borrower’s calculation of Excess Cash Flow;

(d) prior to or concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a Reserve Report (which shall be (i) an annual
Reserve Report (as described in the definition of such term) in the case of a
Reserve Report delivered in connection with annual financial statements, (ii) a
semi-annual Reserve Report (as so described) in the case of a Reserve Report
delivered in connection with quarterly financial statements for the fiscal
quarter ended June 30 or (iii) a quarterly Reserve Report (as so described) in
the case of a Reserve Report delivered in connection with other quarterly
financial statements) setting forth, among other things, (i) the Oil and Gas
Properties owned by the Borrower and the Subsidiaries and covered by such
Reserve Report, (ii) the Proved Reserves and probable reserves attributable to
such Oil and Gas Properties and (iii) a projection of the rate of production and
net income of such Proved Reserves and probable reserves as of the date as of
which the information set forth in such Reserve Report is provided, all in
accordance with the guidelines published by the Securities and Exchange
Commission (but utilizing the pricing parameters set forth in the definition of
the term PV-10 Value (and, in the case of an annual Reserve Report, in addition
to such pricing parameters those specified in such Securities and Exchange
Commission guidelines)) and utilizing such operating cost and other assumptions
as proposed by the Company and agreed to by the Administrative Agent (or, if no
such agreement is reached, such cost and other assumptions as the Administrative
Agent shall from time to time specify);

 

50



--------------------------------------------------------------------------------

(e) concurrently with the delivery of each Reserve Report under paragraph
(d) above, a certificate of a Responsible Officer showing any additions to or
deletions from the Oil and Gas Properties made by the Borrower and the
Subsidiaries since the date of the most recently delivered previous Reserve
Report;

(f) at least 30 days prior to the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(g) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, copies of all periodic and other reports, proxy statements and
other materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be (it being understood and
agreed that the Borrower shall notify the Administrative Agent of the filing of
any such periodic report on Form 8-K that the Borrower determines in good faith
relates to a matter that is or may be material to the interests of the Lenders
promptly after the same becomes publicly available);

(h) promptly after the receipt thereof by the Borrower or any Subsidiary, a copy
of any “management letter” (whether in final or draft form) received by any such
person from its certified public accountants and the management’s response
thereto;

(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(j) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

51



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Original Closing Date or the date of the most recent certificate delivered
pursuant to this Section 5.06.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect the financial
records and the properties of any such person at reasonable times and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of any such person
with the officers thereof and independent accountants therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the preliminary statement to this Agreement.

SECTION 5.09. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject only to Liens permitted by Section 6.02) of the
Liens created or intended to be created by the Security Documents. The Borrower
will cause any subsequently acquired or

 

52



--------------------------------------------------------------------------------

organized Domestic Subsidiary to become a Loan Party by executing the Guarantee
and Collateral Agreement and each other applicable Security Document in favor of
the Collateral Agent. In addition, from time to time, the Borrower will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, first priority perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate (it being understood that it is the intent of the
parties that the Obligations shall be secured on a first priority basis by
substantially all the assets of the Borrower and its Domestic Subsidiaries
(including Oil and Gas Properties and other real and other properties acquired
subsequent to the Original Closing Date)). Such security interests and Liens
will be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance satisfactory to the Collateral Agent, and the Borrower shall deliver
or cause to be delivered to the Collateral Agent all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section 5.09. The Borrower agrees to provide such evidence as the
Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
the Borrower will give notice to the Administrative Agent concurrently with any
delivery of financial statements under Section 5.04(a) or (b) of the acquisition
by it or any of the Domestic Subsidiaries of any Oil and Gas Property or real
property (or any interest in any Oil and Gas Property or real property) having a
value in excess of $1,000,000. It is understood and agreed that, notwithstanding
anything to the contrary in the foregoing, the Borrower and the Domestic
Subsidiaries will not be required to grant a security interest in or mortgage on
any Oil and Gas Property under this paragraph (a) that would not otherwise be
required under paragraph (c) of this Section 5.09.

(b) Within 60 days after the making of a request therefor by the Administrative
Agent, furnish such title opinions and/or title information as may be necessary
to achieve title opinion/title information coverage with respect to Oil and Gas
Properties representing in the aggregate not less than 90% of PV-10 Value as set
forth in the Reserve Report most recently delivered pursuant to Section 5.04(d)
prior to the making of such request.

(c) Regularly monitor engineering data covering all Oil and Gas Properties of
the Borrower and the Domestic Subsidiaries and mortgage or cause to be mortgaged
such of the same to the Collateral Agent on behalf of the Secured Parties
pursuant to a Mortgage to the extent necessary to ensure that the Obligations
shall at all times be secured by first priority perfected Liens and security
interests in each Domestic Oil and Gas Property having an individual value of
$10,000,000 or more (on a contribution to PV-10 Value basis) and Domestic Oil
and Gas Properties in the aggregate representing not less than 90% of the
aggregate PV-10 Value attributable to all Domestic Oil and Gas Properties.

SECTION 5.10. Commodity Hedging Agreements. Maintain in effect Commodity Hedging
Agreements with one or more Approved Counterparties that establish minimum
prices reasonably acceptable to the Administrative Agent on a volume of
Hydrocarbons equal to not less than 40% of the projected PDP production
(measured as of each date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively) from the Oil and Gas Properties of the Borrower
and the Subsidiaries for the succeeding twelve calendar months on a rolling
twelve calendar month basis.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, nor will it cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Restatement Date and set forth in Schedule
6.01;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $200,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $200,000,000
at any time outstanding;

(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(g) Indebtedness consisting of reimbursement obligations or other obligations as
an account party in respect of letters of credit issued for the account of the
Borrower or any Subsidiary (i) to ensure payment or performance of the
obligations referred to in Section 6.02(g), or (ii) in the ordinary course of
business in an amount not in excess of $10,000,000 at any time outstanding;

(h) (i) Permitted Subordinated Indebtedness incurred by the Borrower; provided
that (A) at the time of the incurrence of such Permitted Subordinated
Indebtedness and after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and the
Borrower shall be in Pro Forma

 

54



--------------------------------------------------------------------------------

Financial Covenant Compliance, (B) a Financial Officer of the Borrower shall
have delivered an officer’s certificate demonstrating the calculation of such
Pro Forma Financial Covenant Compliance in form and detail reasonably
satisfactory to the Administrative Agent and (C) the Borrower shall have
notified the Administrative Agent reasonably prior to the issuance of such
Permitted Subordinated Indebtedness and of the principal terms thereof and the
Administrative Agent shall have approved of such terms to the extent the
Administrative Agent’s approval thereof is contemplated by the definition of the
term “Permitted Subordinated Indebtedness”; and (ii) Permitted Refinancing
Indebtedness in respect thereof;

(i) (i) Indebtedness under a Second Lien Facility (A) the proceeds of which are
used solely to repurchase, redeem or otherwise refinance the Existing Preferred
Stock (or any Refinancing Preferred Stock) and to pay related transaction costs,
in an aggregate principal amount not exceeding the aggregate accreted
liquidation value of the Existing Preferred Stock (or Refinancing Preferred
Stock) to be so repurchased, redeemed or otherwise refinanced (plus an amount
equal to the Borrower’s good faith estimate of such transaction costs), and
(B) in an aggregate principal amount for all such Indebtedness incurred pursuant
to this clause (B) not to exceed $100,000,000 at any time outstanding; provided
that (1) at the time of the incurrence of such Indebtedness and after giving pro
forma effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower shall be in Pro Forma
Financial Covenant Compliance, (2) a Financial Officer of the Borrower shall
have delivered an officer’s certificate demonstrating the calculation of such
Pro Forma Financial Covenant Compliance and (3) the Borrower shall have notified
the Administrative Agent reasonably prior to the issuance of such Indebtedness
and of the principal terms thereof and the Administrative Agent shall have
approved of such terms to the extent the Administrative Agent’s approval thereof
is contemplated by the definition “Second Lien Facility”; and (ii) Permitted
Refinancing Indebtedness in respect thereof; and

(j) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $60,000,000 at any time outstanding
(provided that the aggregate principal amount of Indebtedness incurred pursuant
to this paragraph (j) by Subsidiaries that are not Subsidiary Guarantors shall
not exceed $10,000,000).

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the Restatement Date and set forth in Schedule 6.02; provided that such Liens
shall secure only those obligations which they secure on the Restatement Date;

(b) any Lien created under the Loan Documents;

 

55



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien does not (A) materially interfere with the use, occupancy and
operation of any Mortgaged Property, (B) materially reduce the fair market value
of such Mortgaged Property but for such Lien or (C) result in any material
increase in the cost of operating, occupying or owning or leasing such Mortgaged
Property;

(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, or to secure letters
of credit issued to ensure payment or performance of any of the foregoing;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(i) purchase money security interests or other Liens in real property,
improvements thereto or equipment hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any Subsidiary; provided that
(i) such security interests or other Liens secure Indebtedness permitted by
Section 6.01, (ii) such security interests or other Liens are incurred, and the
Indebtedness secured thereby is created, within 90 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 90% of
the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests or other Liens do not apply to any other property
or assets of the Borrower or any Subsidiary;

(j) Liens arising out of judgments or awards in respect of which the Borrower or
any of the Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $10,000,000
at any time outstanding;

 

56



--------------------------------------------------------------------------------

(k) deposits of cash collateral required under the terms of Commodity Hedging
Agreements entered into in the ordinary course of business in compliance with
Section 5.11 in an amount not exceeding $20,000,000 at any time;

(l) Liens arising under operating agreements, joint venture agreements,
partnership agreements, oil and gas leases, farm-out and farm-in agreements,
division orders, contracts for the sale, transportation or exchange of oil or
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements and other agreements that are customary in the Oil and Gas
Business; provided that the amount of any obligations secured thereby that are
delinquent, that are not diligently contested in good faith and for which
adequate reserves are not maintained by the Borrower or the applicable
Subsidiary, as the case may be, do not exceed, at any time outstanding, the
amount owing by the Borrower or such Subsidiary, as applicable, for two months’
billed operating expenses or other expenditures attributable to such person’s
interest in the property covered thereby; and provided further that the
obligations secured thereby do not constitute obligations in respect of borrowed
money;

(m) Liens reserved in oil and gas mineral leases for bonus or rental payments
and for compliance with the terms of such leases, provided that the amount of
any obligations secured thereby that are delinquent, that are not diligently
contested in good faith and for which adequate reserves are not maintained by
the Borrower or the applicable Subsidiary, as the case may be, do not exceed, at
any time outstanding, the amount owing by the Borrower or such Subsidiary, as
applicable, for two months’ payments as due thereunder;

(n) Liens on pipeline or pipeline facilities that arise under operation of law;
and

(o) Liens on the Collateral (but not any other assets) securing Indebtedness
under any Second Lien Facility (or any Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens are subject to the Second Lien
Intercreditor Agreement (or, in the case of any such Permitted Refinancing
Indebtedness, another intercreditor agreement that is no less favorable to the
Secured Parties than the Second Lien Intercreditor Agreement).

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans, Advances and Oil and Gas Property
Acquisitions. Purchase, hold or acquire any Equity Interests, evidences of
indebtedness or other securities of,

 

57



--------------------------------------------------------------------------------

make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, or make any other
investment or acquisition of Oil and Gas Properties, except:

(a) (i) investments by the Borrower and the Subsidiaries existing on the
Restatement Date in the Equity Interests of the Borrower and the Subsidiaries
and (ii) additional investments by the Borrower and the Subsidiaries in the
Equity Interests of the Borrower and the Subsidiaries; provided that (A) any
such Equity Interests held by a Loan Party shall be pledged pursuant to the
Guarantee and Collateral Agreement or other applicable Security Document and
(B) the aggregate amount of investments by Loan Parties in, and loans and
advances by Loan Parties to, Subsidiaries that are not Loan Parties (determined
without regard to any write-downs or write-offs of such investments, loans and
advances), other than those permitted pursuant to paragraph (d) below, shall not
exceed $10,000,000 at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement or other applicable Security
Document and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitations set
forth in paragraph (a) above and paragraph (d) below;

(d) investments by Loan Parties in, and loans and advances by Loan Parties to
any Foreign Subsidiary to fund Capital Expenditures and other development costs
in respect of Oil and Gas Properties located in the North Sea, the aggregate
amount of which following the Restatement Date (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $300,000,000;

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,000 at any time;

(g) the Borrower or any Subsidiary may enter into Hedging Agreements that
(i) are required by Section 5.10 or (ii) are not speculative in nature;

(h) Permitted Business Investments; provided that (i) the aggregate amount of
Permitted Business Investments in any fiscal year does not exceed the greater of
(A) $150,000,000 or (B) 7.5% of PV-10 Value and (ii) both before and after
giving effect thereto, no Event of Default or Default shall have occurred and be
continuing;

 

58



--------------------------------------------------------------------------------

(i) in addition to investments permitted by paragraphs (a) through (h) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (i) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $10,000,000 in the
aggregate.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell Hydrocarbons and other
inventory in the ordinary course of business and (ii) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (x) any wholly owned Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (y) any wholly owned Subsidiary may merge into or consolidate with
any other wholly owned Subsidiary in a transaction in which the surviving entity
is a wholly owned Subsidiary and no person other than the Borrower or a wholly
owned Subsidiary receives any consideration (provided that if any party to any
such transaction is a Loan Party, the surviving entity of such transaction shall
be a Loan Party) and (z) the Borrower and the Subsidiaries may make Permitted
Business Investments in accordance with Section 6.04.

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale (x) involves the sale, transfer, lease or other
disposition of Hydrocarbon Interests for consideration that consists of
Hydrocarbon Interests or a combination of Hydrocarbon Interests and cash or
(y) is for consideration at least 75% of which is cash, (ii) such consideration
is at least equal to the fair market value of the assets being sold,
transferred, leased or disposed of and (iii) the fair market value of all assets
sold, transferred, leased or disposed of pursuant to this paragraph (b) shall
not exceed, in the aggregate, the greater of (A) $75,000,000 or (B) 7.5% of
PV-10 Value.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) so long as no Event of Default or Default shall have
occurred and be continuing or would result therefrom, the Borrower may
(A) repurchase its Equity Interests owned by employees of the Borrower or the
Subsidiaries or make payments to employees of the Borrower or the Subsidiaries
upon termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$5,000,000 in any fiscal year,

 

59



--------------------------------------------------------------------------------

(B) repurchase, redeem or otherwise refinance the Existing Preferred Stock (or
any Refinancing Preferred Stock) with the Net Cash Proceeds of (x) any Permitted
Subordinated Indebtedness incurred by the Borrower pursuant to Section 6.01(h)
or (y) any Indebtedness under a Second Lien Facility incurred by the Borrower
pursuant to Section 6.01(i) or (C) repurchase its common Equity Interests in the
open market or otherwise in an aggregate amount not to exceed the sum of
(x) $10,000,000 and (y) the CNI Growth Amount as in effect immediately prior to
the time of the making of such Restricted Payment; (iii) so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower may pay regularly scheduled cash dividends on (A) any
series of Existing Preferred Stock or Refinancing Preferred Stock to the extent
the payment of cash dividends in respect thereof complies with the requirements
set forth in the proviso to the definition of the term “Disqualified Capital
Stock” or (B) any other Preferred Equity Interests issued after the Restatement
Date to the extent the incurrence thereof is permitted pursuant to Section 6.01,
and (iv) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments under this clause (iv) in an amount not to exceed $5,000,000 in any
fiscal year.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document (or any Second Lien Facility Document), (B) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (D) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties.

SECTION 6.08. Business of the Borrower and Subsidiaries. Engage at any time in
any business or business activity other than the Oil and Gas Business.

SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any Junior
Financing Documentation or any other indenture, instrument or agreement pursuant
to which any Material Indebtedness of the Borrower or any of the Subsidiaries is
outstanding if the effect of such

 

60



--------------------------------------------------------------------------------

waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Borrower,
any of the Subsidiaries or the Lenders.

(b) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, (A) any Permitted Subordinated Indebtedness
or other subordinated Indebtedness, (B) any Indebtedness under any Second Lien
Facility (other than with the Net Cash Proceeds of any Permitted Subordinated
Indebtedness) or (C) any Disqualified Capital Stock, or (ii) pay in cash any
amount in respect of any Indebtedness or Preferred Equity Interests that may at
the obligor’s option be paid in kind or in other securities.

SECTION 6.10. Forward Sales. Except in accordance with usual and customary
practice in the Oil and Gas Business and except for Hydrocarbon imbalances not
in excess of the greater of (i) 10 Bcfe or (ii) 3% of projected PDP production
from time to time from the Oil and Gas Properties of the Borrower and the
Subsidiaries for the succeeding twelve calendar months, enter into or permit to
exist any advance payment agreement or other arrangement pursuant to which the
Borrower or any of the Subsidiaries, having received full or substantial payment
of the purchase price for a specified quantity of Hydrocarbons upon entering
such agreement or arrangement, is required to deliver, in one or more
installments subsequent to the date of such agreement or arrangement, such
quantity of Hydrocarbons pursuant to and during the terms of such agreement or
arrangement.

SECTION 6.11. Limitation on Commodity Hedging. Enter into any Commodity Hedge
Agreement if, after giving effect thereto the total volume of Hydrocarbons to be
hedged under Commodity Hedging Agreements would exceed, at the time of entering
into any Commodity Hedge Agreement, 80% of the projected PDP production from the
Oil and Gas Properties of the Borrower and the Subsidiaries for the period
during which such Commodity Hedging Agreement is in effect.

SECTION 6.12. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on the last day of any fiscal quarter to be less than
2.50 to 1.00.

SECTION 6.13. Maximum Leverage Ratio. Permit the Leverage Ratio at the end of
any fiscal quarter to be greater than 3.00 to 1.00.

SECTION 6.14. Minimum Current Ratio. Permit the Current Ratio at the end of any
fiscal quarter to be less than 1.00 to 1.00.

SECTION 6.15. Minimum Asset Coverage Ratios. Permit (i) the Reserve Coverage
Ratio at June 30 or December 31 of any fiscal year to be less than 3.00 to 1.00
or (ii) the PDP Coverage Ratio at June 30 or December 31 of any fiscal year to
be less than 0.50 to 1.00.

 

61



--------------------------------------------------------------------------------

SECTION 6.16. Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the Borrower or any of its
Subsidiaries as “Senior Indebtedness”, “Designated Senior Debt” or “Senior
Secured Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation relating to any Permitted Subordinated Indebtedness.

SECTION 6.17. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 20 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) (i) the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

62



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or a Subsidiary or (iii) the winding-up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any Subsidiary to enforce any such judgment and
such judgment either (i) is for the payment of money in an aggregate amount in
excess of $10,000,000 or (ii) is for injunctive relief and could reasonably be
expected to result in a Material Adverse Effect;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document)

 

63



--------------------------------------------------------------------------------

security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Collateral Agreement or
other applicable Security Document;

(m) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “Senior Indebtedness”, “Designated Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any other Junior Financing Documentation relating to any Permitted Subordinated
Indebtedness, (ii) the subordination provisions set forth in any Junior
Financing Documentation relating to any Permitted Subordinated Indebtedness
shall, in whole or in part, cease to be effective or cease to be legally valid,
binding and enforceable against the holders of such Permitted Subordinated
Indebtedness or (iii) the Second Lien Intercreditor Agreement (or, with respect
to any Permitted Refinancing Indebtedness in respect thereof, any other
intercreditor agreement as described in clause (f) of the definition of the term
“Permitted Refinancing Indebtedness”) shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Indebtedness under the Second Lien Facility or such Permitted
Refinancing Indebtedness, as the case may be; or

(n) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

The Lenders hereby irrevocably appoint the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions

 

64



--------------------------------------------------------------------------------

on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or wilful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

65



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower, to it at 4600 Post Oak Place, Suite 200, Houston, TX
77027, Attention of Chief Financial Officer (Fax No. (713) 622-5101, with a copy
to Jackson Walker L.L.P. at 1401 McKinney, Suite 1900, Houston, Texas 77010,
Attention of David G. Dunlap (Fax No. (713) 752-4221);

 

66



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and

(c) if to a Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective as set forth
in the Amendment Agreement.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it), with the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed); provided, however, that (i) the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the

 

67



--------------------------------------------------------------------------------

Administrative Agent) shall not be less than $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans), (ii) the parties to each
such assignment shall (A) electronically execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (which initially shall be
ClearPar, LLC) or (B) if no such system shall then be specified by the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500 and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any amounts
accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

68



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may without the consent of the Administrative Agent sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans owing to it and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder the
amount of principal of or the rate at which interest is payable on the Loans,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans, increasing or extending the Commitments or releasing any
Guarantor (other than in connection with a transaction permitted hereunder) or
all or substantially all of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

69



--------------------------------------------------------------------------------

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent in connection with the syndication of the credit facilities provided for
herein and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) or incurred by the Administrative
Agent, the Collateral Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in

 

70



--------------------------------------------------------------------------------

connection with the Loans made hereunder, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby (including the syndication of the credit facilities provided for
herein), (ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Collateral Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Collateral Agent, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the outstanding Loans
and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

 

71



--------------------------------------------------------------------------------

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS OR TO EXTENT THE LAWS OF
ANOTHER JURISDICTION MANDATORILY GOVERN ANY LOAN DOCUMENT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances, except as expressly provided
in this Agreement or any other Loan Document.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, or waive or excuse the payment of (or
extend the date for payment of) any prepayment fee, or reduce the amount
thereof, without the prior written consent of each Lender affected thereby,
(ii) increase or extend the Commitment of any Lender without the prior written
consent of such Lender, (iii) amend or modify the pro rata requirements of
Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section, or release any Guarantor (other than in connection with a transaction
permitted hereunder) or all

 

72



--------------------------------------------------------------------------------

or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC, or
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement, the Fee
Letter and the other Loan Documents. Nothing in this Agreement or in the other
Loan Documents, expressed or implied, is intended to confer upon any person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Collateral Agent
and the Lenders) any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

73



--------------------------------------------------------------------------------

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. [Intentionally Omitted].

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law; provided that notice of the use of any such alternative
means of service shall be provided to each affected party in the manner provided
in Section 9.01.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors,

 

74



--------------------------------------------------------------------------------

employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower or (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower and related to the Borrower or its business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower; provided that, in the case of Information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

SECTION 9.17. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA Patriot Act.

SECTION 9.18. Parallel Debt. (a) Notwithstanding anything to the contrary
contained in this Agreement and the other Loan Documents and solely for the
purpose of ensuring and preserving the validity and effect of the security
rights granted and to be granted under or pursuant to the Security Documents
governed by the laws of The Netherlands (the “Dutch Security Agreements”), each
of the Lenders and the other parties hereto hereby acknowledges and consents to
(i) each Loan Party that is party to the Dutch Security Agreements undertaking
herein to pay to the Collateral Agent, in its individual capacity and not as
agent, representative or trustee, as a separate independent obligation to the
Collateral Agent, the amount of its Dutch Parallel Debt (which each such Loan
Party hereby so undertakes to do), and (ii) the security rights contemplated by
the Dutch Security Agreements being granted in favor of the Collateral Agent in
its individual capacity as security for its claims under the Dutch Parallel
Debt.

(b) Each Loan Party acknowledges and agrees that it may not pay its Dutch
Parallel Debt other than at the instruction of, and in the manner instructed by,
the Collateral Agent; provided, however, that no Loan Party shall be obligated
to pay any amount of its Dutch Parallel Debt unless and until a corresponding
amount of its Underlying Debt Obligations shall have become due and payable.

 

75



--------------------------------------------------------------------------------

(c) To the extent any amount is paid to and received by the Collateral Agent in
payment of the Dutch Parallel Debt and the Collateral Agent has turned over any
amounts received by it in respect to the Dutch Parallel Debt to the Lenders as
their interests appeared with respect to the Underlying Debt Obligations, the
total amount due and payable in respect of the Underlying Debt Obligations shall
be decreased as if such amount were received by the Lenders or any of them in
payment of the corresponding Underlying Debt Obligations.

SECTION 9.19. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Date with respect to the Loans outstanding under the
Existing Credit Agreement as of the Restatement Date. The parties hereto
acknowledge and agree, however, that except to the extent contemplated hereby
with respect to the borrowing of the Additional Term Loans, (a) this Agreement
and all other Loan Documents executed and delivered herewith do not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Credit Agreement and the other Loan Documents as in effect prior to the
Restatement Date, (b) such Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Loan
Documents, (c) the liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of such Obligations are
in all respects continuing and in full force and effect with respect to all
Obligations (except as otherwise expressly provided for in the Amendment
Agreement) and (d) all references in the other Loan Documents to the Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

 

76